Citation Nr: 0833680	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  99-17 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-operative residuals of 
burns scars on the left hand.

(The issue of entitlement to an increased rating for service-
connected post-traumatic stress disorder is the subject of a 
separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from April 1946 to April 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied the veteran's application to 
reopen a claim of service connection for post-operative 
residuals of burns scars on the left hand.

In December 2004, the veteran testified at a hearing 
conducted at the local VA office before the undersigned.

In April 2005, the Board denied his application to reopen a 
claim of service connection for post-operative residuals of 
burns scars on the left hand.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), which in an October 2006 order, 
granted the parties' joint motion for remand, vacating the 
Board's April 2005 decision and remanding the case for 
compliance with the terms of the joint motion.

In September 2006, the Board granted the veteran's motion to 
have his case advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) (West 
2002).  The Board remanded the claim in February 2007 for 
further development and consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Pursuant to the February 2007 remand, the claim was to be 
readjudicated after the veteran and his attorney were sent a  
letter that complies with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  However, the 
claim was not readjudicated.  The veteran has a right, as a 
matter of law, to compliance with the remand orders of the 
Board.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran and his attorney should be sent a supplemental 
statement of the case (SSOC) and be given an opportunity to 
submit written or other argument in response before the claim 
file is returned to the Board for further appellate 
consideration.

Accordingly, the case is REMANDED for the following action:

Provide the veteran and his attorney an 
SSOC and the opportunity to submit written 
or other argument in response before the 
claim file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

